RUSSELL, Judge.
This is an appeal from an order denying a motion for new trial.
Following an ore tenus hearing, the Juvenile Court of Calhoun County entered an order establishing paternity by Ronald Murrell (appellant) and setting an amount of child support to be paid for the benefit of the minor child. The appellant then filed a motion for new trial, which, following oral arguments on the motion, was denied by the juvenile court by way of an order entered on July 31, 1989, and filed on August 2, 1989. Subsequently, the appellant filed his notice of appeal, dated August 17, 1989. We dismiss this appeal as- untimely.
Ala.Code 1975 § 26-17-20 (1986 Repl. VoL), provides in pertinent part:
“(b) Appeals may be taken from the juvenile or family court division of the district or circuit court directly to the court of civil appeals.... Written notice of appeal in appeals brought pursuant to this subsection shall be filed within 14 days of the entry of the judgment or order appealed from.”
Because the appellant’s notice of appeal was not filed within the fourteen-day time provision set forth in § 26-17-20, we must dismiss this appeal as untimely.
APPEAL DISMISSED.
INGRAM, P.J., and ROBERTSON, J., concur.